DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	Claims 1-3, 5, 7-10, 12, 13 and 15-20 are pending. Claims 4, 6, 11 and 14 have been cancelled. Claims 1-3, 5, 7-10, 12, 13 and 15-20 will be examined.  Claims 1, 9 and 16 are independent claims. This Non-Final Office action is in response to the “Amendments and Remarks” dated 07/29/2021.
	
Response to Arguments
Applicant’s arguments, see Remarks/Arguments and amended claims, filed 07/29/2021, with respect to claims 1-3, 5, 7-10, 12, 13 and 15-20, have been fully considered and are persuasive.  Therefore, the rejection of claims 1-3, 5, 7-10, 12, 13 and 15-20, under 35 U.S.C. § 103 has been withdrawn. Furthermore, the objection to drawings for missing text has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference(s) MATSUNAGA et al., US 20190286147, and previously disclosed prior art reference(s) CHEN, SATO, HAMMOUD  and HANNIEL. The grounds for rejection in view of amended claims are provided below.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 7, 16-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over CHEN et al., US 20190086928, herein further known as Chen, in view of MATSUNAGA et al., US 20190286147, herein further known as Matsunaga.

Regarding claim 1,  Chen discloses a method for controlling a lateral position of a vehicle (paragraph 7) through an intersection  (paragraph 4), comprising: receiving, by a processor (paragraph 35 and 55), intersection data (e.g. from apparatus 10, an intersection controller, see also at least FIG. 1) transmitted by an infrastructure associated with the intersection (paragraph 34, network 40 may comprise the digital transportation infrastructure (DTI) (i.e. infrastructure associated with the intersection), and vehicle apparatus 20 may be in communication with a model apparatus 10 via the network 40, see also at least FIG. 1), the intersection data (paragraph 34, lane-centric road network model) including at least a position   of a plurality of lanes associated with the intersection (paragraph 66); receiving, by the processor (at least FIG. 2B, location sensor(s) 30, processor 22), a position of the vehicle (paragraph 71, vehicle apparatus 20 may be embodied by or associated with global positioning system (GPS), see also at least FIG. 1); receiving, by the processor (at least FIG. 2B), a lane marking (paragraph 56, FIG. 10) within the intersection (FIG. 3A, and FIG. 5) identified by at least one camera associated with the vehicle (paragraph 35); determining, by the processor (at least FIG. 2B,), a current lane of travel of the vehicle and a future lane of travel of the vehicle based on the intersection data and the position of the vehicle (paragraph 51, a driving corridor through road network portion 400 may be generated by connecting the center points of portals (i.e. virtual lane of travel) corresponding to the lanes to be traveled, AND paragraph 32, one or more navigation functions may comprise determining a driving corridor from a start location (portals) (i.e. current lane) to a destination location  (portals) (i.e. future lane), and autonomously driving a vehicle along a driving corridor from a start location to a destination location AND paragraph 42, portals 330 illustrate aspects of some of the instances of adjacency information/data (i.e. current lane and future lane), see also at least FIG. 3A and FIG. 9), the current lane of travel spaced apart from the future lane of travel by the intersection (paragraph 42, lane-centric road network model representing road network portion 300 includes a plurality of lanes 305, and portals 330 illustrating aspects of some of the instances of adjacency information/data, see also at least FIG. 3A and FIG. 9 which illustrate lanes spaced apart), the current lane of travel having a first center point and the future lane of travel having a second center point (paragraph 9, each lane record (i.e. lane of travel) comprises one or more lateral and longitudinal boundary elements, and a longitudinal boundary element crossing the flow of traffic along the corresponding lane, first drivable surface ; determining, by the processor, a virtual lane through the intersection, the virtual lane providing a path of travel for the vehicle from the current lane of travel to the future lane of travel (paragraph 4, legal and collision free driving corridor (i.e. virtual lane) may be determined by linking drivable surfaces of the road network (e.g., lanes and/or open drivable surfaces) based on the corresponding instances of adjacency information/data, see also at least FIG. 7), AND paragraph 52, virtual boundaries are configured to provide a smooth flow of traffic, and open drivable surface 320 may have an internal boundary 395 which allows for a first vehicle to take the right turn from lane 305B and a second vehicle to make the right turn into the open drivable surface 320 at generally the same time while maintaining a smooth flow of traffic, see also at least FIG. 9), the virtual lane including a line or an arc that interconnects the first center point with the second center point (paragraph 38, the thick dashed lines (i.e. virtual line or arc) shown in the open drivable surface 320 of FIG. 3A illustrate how two or more lanes (i.e. virtual lanes) may cross, share space, and/or the like within an open drivable surface, see also at least FIG. 3A) and having a virtual width determined based on a width of the current lane of travel and the future lane of travel (paragraph 52, a lane record may comprise information/data describing the geometry of a lane, a ; determining, by the processor, whether the lane marking within the intersection identified by the camera (at least FIG. 2B, image capturing device 32) corresponds with the virtual lane  (paragraph 51, a driving corridor through road network portion 400 may be generated by connecting the center points of portals (i.e. virtual lane of travel) corresponding to the lanes to be traveled, AND paragraph 32, one or more navigation functions may comprise determining a driving corridor from a start location (portals) (i.e. current lane) to a destination location  (portals) (i.e. future lane), and autonomously driving a vehicle along a driving corridor from a start location to a destination location); controlling, by the processor, the lateral position of the vehicle through the intersection  (paragraph 29, continuing along the travel lane, entering the second surface from the first surface) by a lateral control system (paragraph 32, vehicle apparatus may control and/or adjust) based on the lane marking identified by the camera corresponding with the virtual lane  (paragraph 7, processor is further configured to control one or more mechanical systems of a vehicle (i.e. lateral control system) to as the vehicle to traverses at least a portion of the route with each lane record comprising one or more lateral boundary elements and one or more longitudinal boundary elements, AND paragraph 68, vehicle 5 may autonomously drive (i.e. controlling, by the processor, the vehicle) and/or assist a human driver to drive along the determined route).
However, the method of Chen does not explicitly state disabling, by the processor, the lateral control system through the intersection based on the lane marking identified by the camera within the intersection not corresponding with the virtual lane to inhibit the lateral control system from controlling the lateral position of the vehicle based on the lane marking identified by the camera.
disabling, by the processor, the lateral control system through the intersection based on the lane marking identified by the camera within the intersection not corresponding with the virtual lane (paragraph 84, step 100) to inhibit the lateral control system from controlling the lateral position of the vehicle (paragraph 89, suppressing control, see also at least FIG. 9) based on the lane marking identified by the camera.
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Chen by including disable lateral control through the intersection based on the virtual lane not corresponding conflicting with the lane marking detected by the camera within the intersection to inhibit the lateral control system from controlling the lateral position of the vehicle based on the lane marking identified by the camera as taught by Matsunaga.
One would be motivated to modify Chen in view of Matsunaga for the reasons stated in Matsunaga paragraph [0004-0005], to perform smooth driving control at the intersection road.  Furthermore, the method of Matsunaga provides a positive passenger experience.
Additionally, the claimed invention is merely a combination of old, well known elements of automated control of a vehicle within a traveling situation and a surrounding situation with respect to the vehicle, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.

Regarding claim 2, the combination of Chen and Matsunaga disclose all elements of claim 1 above.
controlling, by the processor, the vehicle based on the virtual lane further comprises (paragraph 68, vehicle 5 may autonomously drive and/or assist a human driver to drive along the determined route): outputting, by the processor, one or more control signals to the lateral control system of the vehicle (paragraph 7, processor is further configured to control one or more mechanical systems of a vehicle as the vehicle traverses at least a portion of the route) to maintain the vehicle within the virtual lane (paragraph 32, vehicle apparatus may control and/or adjust one or more mechanical systems of the vehicle based on the map data of the lane-centric road network model, and the current location of the vehicle, and/or the like).  

Regarding claim 3, the combination of Chen and Matsunaga disclose all elements of claim 1 above.
Chen discloses further a method wherein the controlling, by the processor, the vehicle based on the virtual lane further comprises: outputting, by the processor, one or more control signals to a human-machine interface to guide an operator of the vehicle through the intersection (paragraph 7, the apparatus further comprises a user interface and the processor is further configured to cause the user interface to display the driving corridor on a visualization of the one or more lane records and one or more open drivable surface records, the processor further configured to cause the user interface to provide an alert (i.e. guide an operator) based on traffic information corresponding to at least one of the one or more lane records or one or more open drivable surface records).
Regarding claim 7, the combination of Chen and Matsunaga disclose all elements of claim 1 above.
receiving, by the processor, at least one of a heading of the vehicle, a speed profile of the vehicle, a yaw rate associated with the vehicle, a rate of change of the heading of the vehicle and turn signal data associated with a turn signal lever of the vehicle; and determining, by the processor, the future lane of travel based on the at least one of the heading (paragraph 50, longitudinal and lateral boundary elements of the lane records may each describe the physical location of a corresponding lane boundary and be associated with an instance of adjacency information/data, crossing parameters may indicate that the boundary element may only be crossed at a particular heading or range of headings (e.g., cardinal direction, angle with respect to a reference line, range of angles, and/or the like (i.e. travel based upon heading)), the rate of change of the heading the speed profile, the yaw rate, and the turn signal data, the current lane of travel and the intersection data.

Regarding claim 16, Chen discloses a vehicle (paragraph 7) , comprising: a communication system onboard the vehicle having a receiver (paragraph 34) configured to receive intersection data (FIG. 1, apparatus 10, an intersection controller) including at least a position (paragraph 35, and paragraph 71) of a plurality of lanes associated with the intersection (paragraph 66); a sensor system onboard the vehicle (at least FIG. 2B, location sensor(s) 30) that provides a position of the vehicle (paragraph 71, vehicle apparatus 20 may be embodied by or associated with global positioning system (GPS), see also at least FIG. 1) and a lane marking associated with and within the intersection (paragraph 56, FIG. 10) that is detected by a camera of the vehicle (paragraph 35); an actuator system onboard the vehicle including a lateral control system that is configured to control a lateral position of the vehicle  (paragraph 32, vehicle apparatus may control and/or adjust); a controller  having a processor programmed to: determine a current lane of travel of the vehicle and a future lane of travel of the vehicle based on the intersection data and the position of the vehicle (paragraph 51, a driving corridor through road network portion 400 may be generated by connecting the center points of portals (i.e. virtual lane of travel) corresponding to the lanes to be traveled, AND paragraph 32, one or more navigation functions may comprise determining a driving corridor from a start location (portals) (i.e. current lane) to a destination location  (portals) (i.e. future lane), and autonomously driving a vehicle along a driving corridor from a start location to a destination location AND paragraph 42, portals 330 illustrate aspects of some of the instances of adjacency information/data (i.e. current lane and future lane), see also at least FIG. 3A and FIG. 9), the current lane of travel spaced apart from the future lane of travel by the intersection (paragraph 42, lane-centric road network model representing road network portion 300 includes a plurality of lanes 305, and portals 330 illustrating aspects of some of the instances of adjacency information/data, see also at least FIG. 3A and FIG. 9 which illustrate lanes spaced apart), the current lane of travel having a first center point and the future lane of travel having a second center point (paragraph 9, each lane record (i.e. lane of travel) comprises one or more lateral and longitudinal boundary elements, and a longitudinal boundary element crossing the flow of traffic along the corresponding lane, first drivable surface and the second drivable surface have a shared boundary element (i.e. first and second center point), AND paragraph 40-42, crossing parameters indicate when, where, and under what conditions a vehicle may cross the shared boundary separating the first and second drivable surfaces, intra-surface ; determine a virtual lane through the intersection, the virtual lane providing a path of travel for the vehicle from the current lane of travel to the future lane of travel (paragraph 4, legal and collision free driving corridor (i.e. virtual lane) may be determined by linking drivable surfaces of the road network (e.g., lanes and/or open drivable surfaces) based on the corresponding instances of adjacency information/data, see also at least FIG. 7), AND paragraph 52, virtual boundaries are configured to provide a smooth flow of traffic, and open drivable surface 320 may have an internal boundary 395 which allows for a first vehicle to take the right turn from lane 305B and a second vehicle to make the right turn into the open drivable surface 320 at generally the same time while maintaining a smooth flow of traffic, see also at least FIG. 9), the virtual lane includes a line or an arc that interconnects the first center point with the second center point paragraph 38, the thick dashed lines (i.e. virtual line or arc) shown in the open drivable surface 320 of FIG. 3A illustrate how two or more lanes (i.e. virtual lanes) may cross, share space, and/or the like within an open drivable surface, see also at least FIG. 3A)  and has a virtual width determined based on a width of the current lane of travel and the future lane of travel (paragraph 52, a lane record may comprise information/data describing the geometry of a lane, a width of a lane, and the internal boundaries may be virtual boundaries configured to provide a smooth flow of traffic); compare the virtual lane to the lane marking detected by the camera within the intersection (paragraph 7, processor is further configured to control one or more mechanical systems of a vehicle (i.e. lateral control system) to as the vehicle ; output one or more control signals to the lateral control system of the vehicle to maintain the vehicle within the virtual lane through the intersection based on the virtual lane corresponding with the lane marking detected by the camera within the intersection; and output one or more control signals to the lateral control system (paragraph 68, vehicle 5 may autonomously drive (i.e. controlling, by the processor, the vehicle) and/or assist a human driver to drive along the determined route).
	However, the vehicle of Chen does not explicitly state disable lateral control through the intersection based on the virtual lane not corresponding conflicting with the lane marking detected by the camera within the intersection to inhibit the lateral control system from controlling the lateral position of the vehicle based on the lane marking identified by the camera.
The vehicle of Matsunaga teaches disable lateral control through the intersection based on the virtual lane not corresponding conflicting with the lane marking detected by the camera within the intersection to inhibit the lateral control system from controlling the lateral position of the vehicle (paragraph 89, suppressing control, see also at least FIG. 9) based on the lane marking identified by the camera.
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Chen by including disable lateral control through the intersection based on the virtual lane not corresponding conflicting with the lane marking detected by the camera 
One would be motivated to modify Chen in view of Matsunaga for the reasons stated in Matsunaga paragraph [0004-0005], to perform smooth driving control at the intersection road.  Furthermore, the method of Matsunaga provides a positive passenger experience.
Additionally, the claimed invention is merely a combination of old, well known elements of automated control of a vehicle within a traveling situation and a surrounding situation with respect to the vehicle, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.

Regarding claim 17, the combination of Chen and Matsunaga disclose all elements of claim 16 above.
Chen discloses further a method, system and vehicle wherein the determining, by the processor, the current lane of travel of the vehicle and the future lane of travel of the vehicle further comprises: determining, by the processor, the current lane of the vehicle based on the position of the vehicle and the intersection data; receiving, by the processor, at least one of a heading of the vehicle, a speed profile of the vehicle, a yaw rate associated with the vehicle, a rate of change of the heading of the vehicle and turn signal data associated with a turn signal lever of the vehicle; and determining, by the processor, the future lane of travel based on the at least one of the heading (paragraph 50, longitudinal and lateral boundary elements of the lane records may each describe the physical location of a corresponding lane , the rate of change of the heading the speed profile, the yaw rate, and the turn signal data, the current lane of travel and the intersection data.

Regarding claim 19, the combination of Chen, and Matsunaga disclose all elements of claims 16 above.
Chen discloses further a system and vehicle wherein the processor is further programmed to output one or more control signals to a lateral centering system associated with the vehicle to center the vehicle within the virtual lane (paragraph 9, each lane record comprises one or more lateral boundary elements, a first lane record of the plurality of lane records comprises at least one of lane geometry information, a lane center line and drivable surface record corresponding to a drivable surface of the road network, AND paragraph 40, intra-surface elements comprise information/data corresponding to lane geometry, interior lane boundaries, a lane center line, and/or the like, see also at least FIG. 3A, AND paragraph 4, legal and collision free driving corridor (i.e. virtual lane) may be determined by linking drivable surfaces of the road network (e.g., lanes and/or open drivable surfaces) based on the corresponding instances of adjacency information/data (i.e. lateral centering), see also at least FIG. 7)).

Regarding claim 20 the combination of Chen and Matsunaga disclose all elements of claim 1 above.
outputting, by the processor, one or more control signals to a human-machine interface to guide an operator of the vehicle through the intersection (paragraph 7, the apparatus further comprises a user interface and the processor is further configured to cause the user interface to display the driving corridor on a visualization of the one or more lane records and one or more open drivable surface records, the processor further configured to cause the user interface to provide an alert (i.e. guide an operator) based on traffic information corresponding to at least one of the one or more lane records or one or more open drivable surface records).

Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Chen and Matsunaga, in view of HAMMOUD, US 20200180634, herein further known as Hammoud.

Regarding claim 5, the combination of Chen and Matsunaga disclose all elements of claim 1 above.
Chen discloses further a method wherein the controlling, by the processor, the vehicle based on the determining whether the lane marking associated with the intersection corresponds with the virtual lane further comprises: determining, by the processor, the lane marking associated with the intersection matches the virtual lane (paragraph 49, lateral boundary element describes the physical location of a lateral boundary 390 (e.g., 390A, 390B, 390C) of the corresponding lane 305, see also at least FIG. 9, AND paragraph 52, virtual boundaries are configured to provide a smooth flow of traffic); and outputting, by the processor, one or more control signals to the lateral control system to maintain the vehicle within the virtual lane (paragraph 32, apparatus 20 may use the geographic database comprising map data of the lane-centric road network model and/or data records thereof to perform one or more navigation functions, and a vehicle apparatus may control and/or adjust one or more mechanical systems of the vehicle (e.g. steering system) based on the map data of the lane-centric road network model, and the current location of the vehicle, and/or the like).
However, the method of Chen does not state wherein the lane marking associated with the intersection matches the virtual lane within about 10%.
Hammoud teaches a method wherein the lane marking associated with the intersection matches the virtual lane within about 10% (paragraph 70, predetermined location can be at the lane marker 14a, the predetermined location can be when the vehicle is within a center threshold thereof (e.g., 10%)).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Chen by including the lane marking associated with the intersection matches the virtual lane within about 10% as taught by Hammoud.
One would be motivated to modify Chen in view of Hammoud for the reasons, in order to for improved methodologies and systems for navigating a vehicle in a safe and efficient manner.
Additionally, the claimed invention is merely a combination of old, well known elements of automated control of a vehicle within a traveling situation and a surrounding situation with respect to the vehicle, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing .

Claims 8-10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Chen and Matsunaga, in view of HANNIEL US 20200385014, herein further known as Hanniel.

Regarding claim 8, the combination of Chen and Matsunaga disclose all elements of claim 1 above.
Chen discloses further a method, system and vehicle wherein the determining, by the processor, the virtual lane through the intersection further comprises: determining, by the processor, a coordinate location of the first center point on the current lane (paragraph 81, road/link segments and nodes can be associated with attributes, such as geographic coordinates).
However, the method of  Chen does not explicitly state the determining, by the processor, the virtual lane through the intersection further comprises: determining, by the processor, a coordinate location of a first point on the current lane and a coordinate location of the second center point on the future lane; calculating, by the processor, a distance between the coordinate location of the first center point and the coordinate location of the second center point; determining, by the processor, at least one intermediate point between the current lane and the future lane based on the distance; calculating, by the processor, a coordinate location for the at least one intermediate point based on the coordinate location of the first point or the second point and the distance; and extrapolating, by the processor, the virtual lane based on the coordinate location for the first point, the coordinate location for the second point and the coordinate location of the at least one intermediate point.
Hanniel teaches a method wherein determining, by the processor, the virtual lane through the intersection further comprises: determining, by the processor, a coordinate location of a first point on the current lane and a coordinate location (paragraph 72, map database 160 may include data relating to the position, in a reference coordinate system)  of the second center point on the future lane; calculating, by the processor, a distance between the coordinate location of the first center point and the coordinate location of the second center point (paragraph 114, system 100 may use a three-camera imaging system where each of the cameras has a different field of view and make decisions based on information derived (i.e. calculated distance) from objects located at varying distances both forward and to the sides of the vehicle; determining, by the processor, at least one intermediate point between the current lane and the future lane based on the distance (paragraph 146, vehicle path may be represented using a set of points expressed in coordinates (x, z), and the distance d.sub.i between two points in the set of points); calculating, by the processor, a coordinate location for the at least one intermediate point based on the coordinate location of the first center point or the second point center and the distance (paragraph 6, determine, based on analysis of the plurality of images, a location of a first point associated with the road feature relative to a curve representative of a path of travel of the host vehicle; and determine, based on analysis of the plurality of images, a location of a second point associated with the road feature relative to the curve representative of the path of travel of the host vehicle. The location of the second point may be spaced apart from the location of the first point. The at least one processor may be further programmed to cause transmission to a server remotely located with respect to the host ; and extrapolating, by the processor, the virtual lane based on the coordinate location for the first point, the coordinate location for the second point and the coordinate location of the at least one intermediate point, wherein the line or the arc that interconnects the first center point with the second center point interconnects the at least one intermediate point. (paragraph 319, intersection points (e.g., 2040a and 2040b) may be determined at each of the plurality of points, the intersection points may be determined using a location of the vehicle and/or based on analysis of one or more images (i.e. coordinate location) received from an image capture device, as explained above with respect to road feature module 1902 and/or point location module 1904, and one or more of the intersection points may be extrapolated using the normal plane from spline 2010 and image analysis performed near one or more regions based on the extrapolation, see also at least FIG. 20).
 It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Chen by including a coordinate location of the second center point on the future lane; calculating, by the processor, a distance between the coordinate location of the first center point and the coordinate location of the second center point; determining, by the processor, at least one intermediate point between the current lane and the future lane based on the distance; calculating, by the processor, a coordinate location for the at least one intermediate point based on the coordinate location of the first point or the second point and the distance; and extrapolating, by the processor, the virtual lane based on the coordinate location for the first point, the coordinate location for the second point and the coordinate location of the at least one intermediate point as taught by Hanniel.

Additionally, the claimed invention is merely a combination of old, well known elements of automated control of a vehicle within a traveling situation and a surrounding situation with respect to the vehicle, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.

Regarding claim 9, Chen discloses a system for controlling a lateral position of a vehicle (paragraph 7) through an intersection (paragraph 4) with a lateral control system (paragraph 32, vehicle apparatus may control and/or adjust), comprising: a communication system (paragraph 34) having a receiver (at least paragraph 62, communication interface) configured to receive intersection data (FIG. 1, apparatus 10, an intersection controller) including at least a position (paragraph 35, and paragraph 71) of a plurality of lanes associated with the intersection (paragraph 66); a sensor system  (at least FIG. 2B, location sensor(s) 30) that provides a position of the vehicle (paragraph 71) and a lane marking  (paragraph 56, FIG. 10) associated with and within the intersection (FIG. 3A, and FIG. 5) that is detected by a camera of the vehicle (paragraph 35); a controller having a processor  (at least FIG. 2B,) programmed to: determine a current lane of travel of the vehicle and a future lane of travel of the vehicle based on the intersection data and the position of the vehicle (paragraph 51, a driving corridor through road network portion 400 may be generated by , the current lane of travel spaced apart from the future lane of travel by the intersection (paragraph 42, lane-centric road network model representing road network portion 300 includes a plurality of lanes 305, and portals 330 illustrating aspects of some of the instances of adjacency information/data, see also at least FIG. 3A and FIG. 9 which illustrate lanes spaced apart), the current lane of travel having a first center point (paragraph 9, each lane record (i.e. lane of travel) comprises one or more lateral and longitudinal boundary elements, and a longitudinal boundary element crossing the flow of traffic along the corresponding lane, first drivable surface and the second drivable surface have a shared boundary element (i.e. first and second center point), AND paragraph 40-42, crossing parameters indicate when, where, and under what conditions a vehicle may cross the shared boundary separating the first and second drivable surfaces, intra-surface elements comprise information/data corresponding to lane geometry, interior lane boundaries, a lane center line (i.e. center point), and/or the like, and a driving corridor along a lane may be generated by connecting the center of an entry portal (i.e. future lane of travel) for the lane and the center of an exit portal (i.e. current lane of travel) for the lane, see also at least FIG. 3A), and the virtual lane includes a line or an arc that interconnects the first center point and the at least one intermediate point with the second center point (paragraph 38, the thick dashed lines (i.e. virtual line or arc) shown in the , the virtual lane having a virtual width determined based on a width of the current lane of travel and the future lane of travel (paragraph 52, a lane record may comprise information data describing the geometry of a lane, a width of a lane, and the internal boundaries may be virtual boundaries configured to provide a smooth flow of traffic); compare the virtual lane to the lane marking detected by the camera (paragraph 35) within the intersection (paragraph 7, processor is further configured to control one or more mechanical systems of a vehicle (i.e. lateral control system) to as the vehicle to traverses at least a portion of the route with each lane record comprising one or more lateral boundary elements and one or more longitudinal boundary elements, AND paragraph 68, vehicle 5 may autonomously drive (i.e. controlling, by the processor, the vehicle) and/or assist a human driver to drive along the determined route).; output one or more control signals to the lateral control system (paragraph 68, vehicle 5 may autonomously drive (i.e. controlling, by the processor, the vehicle) and/or assist a human driver to drive along the determined route) to maintain the vehicle within the virtual lane through the intersection (paragraph 29, continuing along the travel lane, entering the second surface from the first surface) based on the virtual lane corresponding with the lane marking detected by the camera (paragraph 35) within the intersection; and output one or more control signals to the lateral control system (paragraph 68, vehicle 5 may autonomously drive (i.e. controlling, by the processor, the vehicle) and/or assist a human driver to drive along the determined route). 
However, the system of Chen does not explicitly state the future lane of travel having a second center point for the at least one intermediate point based on the coordinate location of the first center point or the second center point and the distance; determine a virtual lane through the intersection, the virtual lane providing a path of travel for the vehicle from the current lane of travel to the future lane of travel, the virtual lane determined based on the coordinate location for the first center point, the coordinate location for the second center point and the coordinate location of the at least one intermediate point.
Hanniel teaches a system wherein the future lane of travel having a second center point for the at least one intermediate point based on the coordinate location of the first center point or the second center point and the distance; determine a virtual lane through the intersection, the virtual lane providing a path of travel for the vehicle from the current lane of travel to the future lane of travel, the virtual lane determined based on the coordinate location for the first center point, the coordinate location for the second center point and the coordinate location of the at least one intermediate point (rejected under the same rationale as claim 8 above).
Furthermore, the system of Chen does not explicitly state, to disable lateral control through the intersection based on the virtual lane conflicting not corresponding with the lane marking detected by the camera within the intersection to inhibit the lateral control system from controlling the lateral position of the vehicle based on the lane marking identified by the camera.
Matsunaga teaches a system to disable lateral control through the intersection based on the virtual lane conflicting not corresponding with the lane marking detected by the camera within the intersection to inhibit the lateral control system from controlling the lateral position of the vehicle based on the lane marking identified by the camera (rejected under the same rationale as claim 1 above). 

Regarding claim 10, the combination of Chen Matsunaga and Hanniel disclose all elements of claim 9 above.
Chen discloses further a method wherein the processor is programmed to output one or more control signals to a human-machine interface to guide an operator of the vehicle through the intersection (paragraph 7, the apparatus further comprises a user interface and the processor is further configured to cause the user interface to display the driving corridor on a visualization of the one or more lane records and one or more open drivable surface records, the processor further configured to cause the user interface to provide an alert (i.e. guide an operator) based on traffic information corresponding to at least one of the one or more lane records or one or more open drivable surface records).

Regarding claim 18, the combination of Chen and Matsunaga disclose all elements of claim 16 above.
Chen discloses further a method, system and vehicle wherein the determining, by the processor, the virtual lane through the intersection further comprises: determining, by the processor, a coordinate location of the first center point on the current lane (paragraph 81, road/link segments and nodes can be associated with attributes, such as geographic coordinates).
However, the method of  Chen does not explicitly state the determining, by the processor, the virtual lane through the intersection further comprises: determining, by the processor, a coordinate location of a first point on the current lane and a coordinate location of the second center point on the future lane; calculating, by the processor, a distance between the coordinate location of the first center point and the coordinate location of the second center point; determining, by the processor, at least one intermediate point between the current lane and the future lane based on the distance; calculating, by the processor, a coordinate location for the at least one intermediate point based on the coordinate location of the first point or the second point and the distance; and extrapolating, by the processor, the virtual lane based on the coordinate location for the first point, the coordinate location for the second point and the coordinate location of the at least one intermediate point.
Hanniel teaches a method wherein determining, by the processor, the virtual lane through the intersection further comprises: determining, by the processor, a coordinate location of a first point on the current lane and a coordinate location (paragraph 72, map database 160 may include data relating to the position, in a reference coordinate system)  of the second center point on the future lane; calculating, by the processor, a distance between the coordinate location of the first center point and the coordinate location of the second center point (paragraph 114, system 100 may use a three-camera imaging system where each of the cameras has a different field of view and make decisions based on information derived (i.e. calculated distance) from objects located at varying distances both forward and to the sides of the vehicle; determining, by the processor, at least one intermediate point between the current lane and the future lane based on the distance (paragraph 146, vehicle path may be represented using a set of points expressed in coordinates (x, z), and the distance d.sub.i between two points in the set of points); calculating, by the processor, a coordinate location for the at least one intermediate point based on the coordinate location of the first center point or the second point center and the distance (paragraph 6, determine, based on analysis of the plurality of images, a location of a first point associated with the road feature relative to a curve representative of a path of travel of the host vehicle; and determine, based on analysis of the ; and extrapolating, by the processor, the virtual lane based on the coordinate location for the first point, the coordinate location for the second point and the coordinate location of the at least one intermediate point, wherein the line or the arc that interconnects the first center point with the second center point interconnects the at least one intermediate point. (paragraph 319, intersection points (e.g., 2040a and 2040b) may be determined at each of the plurality of points, the intersection points may be determined using a location of the vehicle and/or based on analysis of one or more images (i.e. coordinate location) received from an image capture device, as explained above with respect to road feature module 1902 and/or point location module 1904, and one or more of the intersection points may be extrapolated using the normal plane from spline 2010 and image analysis performed near one or more regions based on the extrapolation, see also at least FIG. 20).
 It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Chen by including a coordinate location of the second center point on the future lane; calculating, by the processor, a distance between the coordinate location of the first center point and the coordinate location of the second center point; determining, by the processor, at least one intermediate point between the current lane and the future lane based on the distance; calculating, by the processor, a coordinate location for the at least one intermediate point based on the coordinate location of the first point or the second point and the distance; and 
One would be motivated to modify Chen in view of Hanniel for the reasons stated in Hanniel, in order to address a variety of factors and make appropriate decisions based on those factors to safely and accurately reach an intended destination. 
Additionally, the claimed invention is merely a combination of old, well known elements of automated control of a vehicle within a traveling situation and a surrounding situation with respect to the vehicle, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.

Claims 12-13, and 15 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Chen, Matsunaga, and Hanniel in view of HAMMOUD, US 20200180634, herein further known as Hammoud.

Regarding claim 12, the combination of Chen, Matsunaga and Hanniel disclose all elements of claim 9 above.
	However, the system of Chen does not explicitly disclose wherein the processor is further programmed to disable lateral control based on the virtual lane conflicting not corresponding with the lane marking by a difference greater than a threshold, and the threshold is about 10%.
	wherein the processor is further programmed to disable lateral control based on the virtual lane conflicting not corresponding with the lane marking (rejected under the same rationale as claim 1 above).
Furthermore, Hammoud teaches a system wherein the processor is further programmed to disable lateral control based on the virtual lane conflicting not corresponding with the lane marking by a difference greater than a threshold, and the threshold is about 10% (rejected under the same rationale as claim 5 above).

Regarding claim 13, the combination of Chen, Matsunaga and Hanniel disclose all elements of claim 9 above.
Chen discloses further a system wherein the determining, by the processor, the current lane of travel of the vehicle and the future lane of travel of the vehicle further comprises: determining, by the processor, the current lane of the vehicle based on the position of the vehicle and the intersection data; receiving, by the processor, at least one of a heading of the vehicle, a speed profile of the vehicle, a yaw rate associated with the vehicle, a rate of change of the heading of the vehicle and turn signal data associated with a turn signal lever of the vehicle; and determining, by the processor, the future lane of travel based on the at least one of the heading (paragraph 50, longitudinal and lateral boundary elements of the lane records may each describe the physical location of a corresponding lane boundary and be associated with an instance of adjacency information/data, crossing parameters may indicate that the boundary element may only be crossed at a particular heading or range of headings (e.g., cardinal direction, angle with respect to a reference line, range of angles, and/or the like (i.e. travel based , the rate of change of the heading the speed profile, the yaw rate, and the turn signal data, the current lane of travel and the intersection data.

Regarding claim 15, the combination of Chen, Matsunaga and Hanniel disclose all elements of claims 9 above.
Chen discloses further a system and vehicle wherein the processor is further programmed to output one or more control signals to a lateral centering system associated with the vehicle to center the vehicle within the virtual lane (paragraph 9, each lane record comprises one or more lateral boundary elements, a first lane record of the plurality of lane records comprises at least one of lane geometry information, a lane center line and drivable surface record corresponding to a drivable surface of the road network, AND paragraph 40, intra-surface elements comprise information/data corresponding to lane geometry, interior lane boundaries, a lane center line, and/or the like, see also at least FIG. 3A, AND paragraph 4, legal and collision free driving corridor (i.e. virtual lane) may be determined by linking drivable surfaces of the road network (e.g., lanes and/or open drivable surfaces) based on the corresponding instances of adjacency information/data (i.e. lateral centering), see also at least FIG. 7)).

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Terry Buse whose telephone number is (313)446-6647. The examiner can normally be reached Monday - Friday 7-5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.C.B./Examiner, Art Unit 3669

/JESS WHITTINGTON/Examiner, Art Unit 3669